Citation Nr: 1809712	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-26 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.


FINDING OF FACT

Bilateral hearing loss is related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from July 1969 to March 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2017, the Veteran testified at a hearing before the undersigned.

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's sensorineural hearing loss is considered a chronic disease.

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db.) or greater; or the auditory thresholds for at least three of these frequencies are 26 db. or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385 as shown on an August 2010 VA audio examination.  See August 2010 VA examination report; see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement of a current disability satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).

In regard to in-service acoustic trauma, the Veteran's DD-214 reflects that his military occupational specialty (MOS) was a rotary wing pilot and he received an Army Aviator Badge.  Moreover, the Veteran has been granted service connection for tinnitus and acoustic trauma was conceded as such was found to be consistent with his MOS. 

Post-service, in an October 2012 statement, the Veteran stated that after service discharge he noticed that his hearing was quite sensitive to loud noises.  Mowing the lawn or even vacuuming the house was often unpleasantly loud.  Often he would wear ear plugs.  He believed this hypersensitivity was related to the hearing loss he suffered in the Army.  Over time, the Veteran stated that his hearing became worse.  After service, he did routine house work and mowed the lawn once a week.  Other than that, he did not engage in noisy activities.  He listened to music but at comfortable levels.

The Veteran was afforded an August 2010 VA examination.  The Veteran reported that after military service, he worked as consulting engineer for 37 years where he was not exposed to loud noise.  The examiner opined that it was not likely that his hearing loss was due to in-service noise trauma and only indicated that the Veteran's hearing was tested normal at discharge from the military.

In March 2012, the Veteran submitted a Web MD article, which stated that noise-induced hearing loss can affect people of all ages and most often develops gradually over many years.

On the Veteran's October 2013 notice of disagreement (NOD), he reiterated that following service, he worked as a consulting engineer doing office work.  He stated that he did not have any unusual noise exposure and that he did not hunt or engage in noisy activities. 

In January 2014, the Veteran submitted two letters dated in December 2013 from fellow service crew members who attested to the Veteran's acoustic trauma in service.  For example, T. B., who flew as crew chief and mechanic, often flying with the Veteran as his pilot, stated that the Veteran worked with the enlisted inspectors to make sure the aircrafts were flyable and that hearing protection was not used during these inspections.

On the Veteran's July 2014 VA Form 9, he stated that he experienced trouble with his hearing before and since service separation.  

In April 2017, the Veteran submitted a letter by a private treating physician, Dr. P.M., who opined that the Veteran's bilateral hearing loss was a result of his exposure to turbine engine noise during his military service.

Upon thorough review of the record, the Board finds that service connection for bilateral hearing loss is warranted.  As noted above, acoustic trauma in service has been conceded.  Additionally, the Veteran has denied any post-service occupational noise exposure.  There are two opinions of record that address the etiology of the Veteran's hearing loss, with one weighing in favor of the claim and one weighing against the claim.  The Board cannot find that one opinion is more probative than the other.  Thus, they are in relative equipoise.

Accordingly, with the resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  The American Legion
Department of Veterans Affairs


